Citation Nr: 1105193	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond December 16, 
2008.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to December 
1998. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.




FINDING OF FACT

In an April 2010 statement, and prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal for 
entitlement to an extension of the delimiting date for 
educational assistance benefits under the Montgomery GI Bill, 
beyond December 16, 2008. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue 
of entitlement to an extension of the delimiting date for 
educational assistance benefits under the Montgomery GI Bill, 
beyond December 16, 2008 have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2010).

In February 2009, the RO issued a rating decision that denied the 
Veteran's claim for entitlement to an extension of the delimiting 
date for educational assistance benefits under the Montgomery GI 
Bill, beyond December 16, 2008.  The Veteran appears to have 
disagreed.  The RO issued a Statement of the Case on this issue, 
and the Veteran subsequently perfected his appeal.  Thereafter, 
in a statement received by the RO in April 2010, the Veteran 
expressly indicated that he wished to withdraw his appeal.  The 
Board finds that Veteran has withdrawn his appeal regarding the 
issue currently on appeal, and, hence, there remains no 
allegation of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and it is dismissed.


ORDER

The claim for entitlement to an extension of the delimiting date 
for educational assistance benefits under the Montgomery GI Bill, 
beyond December 16, 2008, is dismissed without prejudice. 



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


